          Case 1:19-cv-10727-MKV Document 31 Filed 05/12/20 Page 1 of 2


                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
 ------------------------------------------------------ X       DATE FILED: 5/12/2020
                                                        :
 Taha KHELALFA, Individually and on                     :
 behalf of all other persons similarly situated, :          Civil Action No. 1:19-cv-10727 (MKV)
                                                        :
                                 Plaintiffs,            :
                                                        :          STIPULATION AND
              v.
                                                        :       CONFIDENTIALITY ORDER
 GENERAL ELECTRIC COMPANY,
                                                        :
                                 Defendant.             :
                                                        :
                                                        :
 ------------------------------------------------------ X

        WHEREAS, the above-captioned action filed by Plaintiff Taha Khelalfa (“Plaintiff”)

concerns an agreement entered into between Defendant General Electric Company (“GE”),

Alstom SA, and the French government, dated November 4, 2014 (the “2014 Agreement”);

        GE and Plaintiff hereby stipulate and agree as follows:

            1. The 2014 Agreement and its contents shall be treated as confidential information

                 for purposes of the above-captioned action (the “Action”).

            2. The 2014 Agreement, and any copies thereof, shall be used by Plaintiff and his

                 counsel solely for purposes of the Action and for no other purpose. Plaintiff and

                 his counsel shall not disclose, communicate, or share the 2014 Agreement or its

                 contents to or with any person other than counsel of record in this Action,

                 including counsel’s paralegals, secretarial and clerical personnel.

            3. The parties agree to file under seal and in redacted form any Court submissions,

                 or portions thereof, containing the 2014 Agreement or its contents, in the manner

                 prescribed by Rule 9(B) of the Court’s Individual Rules of Practice.




                                                       1
 Case 1:19-cv-10727-MKV Document 31 Filed 05/12/20 Page 2 of 2



   4. In the event the Action is dismissed, this Stipulation shall not preclude Plaintiff

      from seeking a copy of the Agreement in an action before a French court of

      competent jurisdiction in accordance with the rules of that court.


DATED this May 7, 2020.

                                  By:
                                    Philippe Jean Joseph Pradal
                                    PRADAL & ASSOCIATES, PLLC
                                    112 West 34th St., 18th FL
                                    New York, NY 10120
                                    T. (212) 502-6773
                                    M. (917) 750-3106
                                    philippe.pradal@pradllaw.com

                                       Attorneys for Plaintiff


                                 By:     /s/ Jason D. Burns
                                       Sam S. Shaulson
                                       Jason D. Burns
                                       Victoria Peng
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       101 Park Avenue
                                       New York, New York 10178
                                       Tel: (212) 309-6000
                                       Fax: (212) 309-6001
                                       samuel.shaulson@morganlewis.com
                                       jason.burns@morganlewis.com
                                       victoria.peng@morganlewis.com

                                       Attorneys for Defendant General Electric Company



                      Dated: 5/12/2020
                      SO ORDERED:


                      ____________________________________________________
                      The Honorable Mary Kay Vyskocil, United States District Judge




                                          2
